United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
DEPARTMENT OF AGRICULTURE, FOREST
SERVICE, Orofino, ID, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Martin Kaplan, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-857
Issued: January 3, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 9, 2008 appellant, through his representative, filed a timely appeal from the
August 12, 2008 merit decision of the Office of Workers’ Compensation Programs, which
accepted a temporary aggravation of preexisting coronary disease prior to September 22, 2002.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of
the case.
ISSUE
The issue is whether the Office met its burden to establish that the employment-related
temporary aggravation of coronary disease resolved by September 22, 2002. Appellant’s
attorney argues on appeal that the opinion of the Office’s second opinion physician is not
sufficient to discharge the Office’s burden.
FACTUAL HISTORY
On October 6, 2002 appellant, then a 56-year-old law enforcement officer, filed a
traumatic injury claim alleging that he sustained chest, left arm and left side pains on
September 2, 2002. He stated that he had been working long, stressful shifts and had been oncall 24 hours a day.

Appellant submitted a November 18, 2002 report from Dr. Gerhard Muelheims, a Boardcertified internist, specializing in cardiovascular disease. Dr. Muelheims provided examination
findings and noted that appellant underwent cardiac intervention and percutaneous stenting of his
right coronary vessel on September 20, 2002. His report reflected a history of coronary artery
disease and elevated cholesterol.
On January 3, 2003 Dr. Muelheims reported that he was treating appellant for coronary
artery disease and vascular risk factors. Appellant was admitted to Deaconess Medical Center on
September 20, 2002 with complaints of chest pain. He was found to have coronary artery
disease with a 95 percent blockage of his right coronary artery with evidence of hypokinesis, but
with fairly well-preserved left ventricular ejection fraction. Appellant also had mild to moderate
disease of his left anterior descending artery.
By decision dated January 29, 2003, the Office denied appellant’s claim on the grounds
that there was no evidence establishing that the claimed medical condition was caused by the
established work-related events.
On February 25, 2003 appellant requested an oral hearing. On June 30, 2003 he filed an
occupational disease claim.
In an October 30, 2003 statement, appellant alleged that his coronary condition was
caused by his stressful employment conditions and activities. His duties included the
apprehension and arrest of criminals and illegal immigrants. Appellant experienced stress
related to an internal investigation regarding malicious and false allegations against him. On
September 2, 2002, after climbing a flight of stairs in the main building of the employing
establishment, he had a heart attack, which required a coronary angiography for a blockage of a
major artery. Prior to the September 2, 2002 attack, appellant had worked 40 days straight,
without a day off.
By decision dated January 22, 2004, an Office hearing representative vacated the
January 23, 2003 decision and remanded the case for further development regarding fact of
injury.
In a letter dated February 19, 2004, Ginger R. Swisher, appellant’s supervisor, stated that
appellant was responsible for the detection of crimes and the identification, arrest and detention
of those responsible for committing such crimes on national forest lands. Appellant often
participated in special law enforcement details that require extensive hours of work. His job was
both physically and psychologically demanding. It was a high stress job and often caused
officers to work long hours and late night hours. Normal off-duty living conditions were often
interrupted by law enforcement call out needs. Appellant was a single officer patrol in his area
and carried a pager, so that he was available when a law enforcement need arises whether he is
on duty or off. For the year 2002, he averaged over 12 hours of overtime per week. Current
hours worked would reflect an average overtime of 17.36 hours per week the most recent six pay
periods. Appellant’s statement regarding the internal investigation was accurate. Allegations by
employees were made which caused an extensive and stressful investigation to ensue
(approximately three years in length). Appellant was cleared of all allegations and the
employees making the allegations were subject to personnel action. During the time the
allegations were being made, there were some trust, credibility, and character attacks made
2

towards appellant; this was undoubtedly very stressful for him, as an officer’s integrity is a main
stay necessity for their success. For the period of work surrounding the date of appellant’s heart
attack, he was working extensive days and hours. Immediately preceding his heart attack, he
worked a 73.5-hour workweek.
In a June 4, 2004 report, Dr. Muelheims stated that appellant’s coronary artery condition
likely developed over a number of years, most likely secondary to his being a male as well as
having elevated cholesterol. He was unable to identify the exact precipitating factor that caused,
or the degree to which stress contributed to, his hospitalization in September 2002.
In a decision dated August 20, 2004, the Office denied appellant’s claim on the grounds
that the medical evidence did not establish that the claimed cardiac condition was causally
related to established work-related events. On September 18, 2004 appellant requested an oral
hearing.
The record contains an August 18, 2004 report from Dr. Pierre Leimgruber, a Boardcertified internist, specializing in cardiovascular disease, who noted that he had been treating
appellant since September 2002, when he was admitted with acute coronary syndrome.
Dr. Leimgruber’s findings were consistent with a high-grade stenosis in appellant’s right
coronary artery and he underwent successful balloon angioplasty and stenting. He opined that
appellant’s coronary artery disease progression, which ultimately culminated in his acute event
in September 2002, was significantly caused by stress experienced in his work environment.
Dr. Leimgruber explained that stress has been well known to aggravate and accelerate underlying
coronary artery disease.
By decision dated March 7, 2005, an Office hearing representative affirmed the Office’s
prior decision.
On October 26, 2005 appellant requested reconsideration. He submitted a May 16, 2005
report from Dr. Leimgruber, who explained that stress causes the progression of coronary artery
disease by raising catecholamine levels, which increases the heart rate and blood pressure. On
August 15, 2005 Dr. Charles R. Foster, a treating physician, opined that appellant’s stressful job
activities caused appellant’s coronary artery disease and acute September 2002 event, on a more
probable than not basis.
By decision dated October 28, 2005, the Office denied modification of the prior decision.
On July 13, 2006 appellant requested reconsideration.
Appellant submitted a June 1, 2006 report from Dr. John G. Peterson, a Board-certified
internist, specializing in cardiovascular disease. Dr. Peterson opined that work stressors
precipitated acute ischemic heart disease in September 2002.
The Office referred appellant to Dr. Robert G. Thompson, a Board-certified internist,
specializing in cardiovascular disease, for a second opinion examination and an opinion as to
whether appellant’s diagnosed coronary artery disease was causally related to employment
factors. If the condition was aggravated by employment factors, the Office asked the physician
3

to provide a rationalized opinion on whether the aggravation was temporary or permanent. The
statement of accepted facts provided to Dr. Thompson stipulated that appellant worked 12 to 16
hours per day for the 40 days preceding the September 2002 cardiac incident, and that his duties
included monitoring and relocating sensors and radio traffic and arresting people attempting to
leave the United States illegally.
In a June 27, 2007 report, Dr. Thompson provided a history of appellant’s injury and
treatment. He stated that it was impossible to say that ongoing stress in this case caused
appellant’s chronic coronary problem.
By decision dated July 24, 2007, the Office affirmed the prior decision, finding that there
were no employment factors contributing to appellant’s coronary condition.
Appellant’s representative noted that he had not received notice of the second opinion
examination and requested that the July 24, 2007 decision be vacated based on the Office’s
procedural error. In a letter dated October 12, 2007, the Office informed appellant’s counsel that
the July 24, 2007 decision was set aside.
The Office referred appellant, together with a statement of accepted facts, to Dr. Amish J.
Desai, a Board-certified internist, specializing in cardiovascular disease, for a second opinion
examination and an opinion as to the cause of his cardiac condition. In a report dated August 28,
2007, Dr. Desai stated that stress in the workplace has been shown to increase the risk of
coronary artery disease and subsequent myocardial infarction, “especially when it is protracted,
intense and continuous, such as in [appellant’s] case.” He opined that appellant’s underlying
cardiac condition was accelerated by his employment as a law enforcement officer. Dr. Desai
also noted that “aggravation as related to the work factors ceased when the patient stopped this
line of work.” In a supplemental report dated November 16, 2007, he opined that appellant’s
coronary artery disease was more probably than not accelerated by his ongoing stressful work
environment, which led to elevated cortisol levels in the blood stream, which, in turn, damaged
the blood vessels in the heart.1
On June 11, 2008 the Office informed appellant that Dr. Desai’s reports would be
excluded from the record, as his opinion was equivocal, and appellant was referred to
Dr. Douglas L. Dawley, a Board-certified internist, specializing in cardiovascular disease, for
another second opinion examination. It asked Dr. Dawley to provide an unequivocal opinion
with medical rationale as to whether the work-related factor contributed to the development of
appellant’s cardiac disease.
In a June 11, 2008 report, Dr. Dawley provided a history of injury and treatment, noting
that appellant underwent a coronary angiogram on September 20, 2002, which showed a 95
percent stenosis of the mid right coronary artery. Subsequently, he underwent RCA stenting of
the high-grade right coronary lesion with a 3.0 express stent. Dr. Dawley stated that, since that
time, appellant’s angina had not recurred. He provided: examination findings reflecting a blood
1

Appellant filed an appeal with the Board for review of the Office’s July 24, 2007 decision. The appeal was
dismissed by order dated February 27, 2008 at appellant’s request. Docket No. 08-112 (issued February 27, 2008).

4

pressure of 142/82; heart 71 and regular, respirations 18; thyroid not palpable; neck supple
without adenopathy; lungs clear; extremities without edema; pulses: carotids full bilaterally
without bruits; radial and dorsalis pedis pulses 1+ bilaterally. Dr. Dawley opined that appellant’s
only cardiac risk factor appeared to be hypercholesterolemia.
Dr. Dawley opined that stress was not a clear-cut causal factor in the occurrence or
manifestation of symptomatic coronary artery disease. He stated:
“I think it could only be argued that his job stress provided a temporary aggravation
of his cardiac symptoms, possibly due to a hyperadrenergic state. In no way, though,
would his job stress be considered a major causal factor in the development of
coronary artery disease.”
Dr. Dawley indicated that “the temporary aggravation would have ceased when the
specific provoking job activities ceased.” He opined that appellant would need routine medical
follow-up, specifically to monitor cardiac risk factors like hypertension and
hypercholesterolemia.
In a decision dated August 12, 2008, the Office vacated the October 25, 2008 decision
and accepted appellant’s claim for temporary aggravation of his underlying coronary disease
prior to September 22, 2002. The Office’s decision was based upon Dr. Dawley’s June 11, 2008
report.2
LEGAL PRECEDENT
The United States shall pay compensation for the disability of an employee resulting
from personal injury sustained while in the performance of duty.3 Once the Office accepts a
claim it has the burden of justifying modification or termination of compensation. After it has
determined that an employee has disability causally related to his employment, it may not
terminate compensation without establishing that the disability has ceased or is no longer related
to the employment injury.4 The fact that the Office accepted an employee’s claim for a specified
period of disability does not shift the burden of proof to the employee. The burden is on the
Office to demonstrate an absence of employment-related disability or residuals in the period
subsequent to the date of termination or modification.5

2

The Board notes that appellant submitted additional evidence after the Office rendered its August 12, 2008
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before the Office at the time of its
final decision. Therefore, this additional evidence cannot be considered by the Board. 20 C.F.R. § 501.2(c);
Dennis E. Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952)
3

5 U.S.C. § 8102(a).

4

Edwin Lester, 34 ECAB 1807 (1983).

5

See Elsie L. Price, 54 ECAB 734, 739 (2003); Raymond M. Shulden, 31 ECAB 297 (1979); Anna M. Blaine
(Gilbert H. Blaine), 26 ECAB 351 (1975).

5

ANALYSIS
On the same day, the Office accepted appellant’s claim for temporary aggravation of his
underlying coronary disease and found that the accepted condition had resolved effective
September 22, 2002. As noted, the Office’s acceptance of a claim for a specified period of
disability does not shift the burden of proof to the claimant to demonstrate that he remains
disabled thereafter.6 It is the Office’s burden to demonstrate the absence of employment-related
disability for the period following termination or modification of benefits.7 The Office based its
decision to terminate compensation and medical benefits on Dr. Dawley’s June 11, 2008 report.
The Board finds that the medical evidence of record is insufficient to establish that appellant’s
accepted condition had resolved.
Dr. Dawley stated that it could “be argued” that appellant’s job stress provided a
temporary aggravation of his cardiac symptoms, “possibly” due to a hyperadrenergic state. His
opinion regarding both the cause and duration of appellant’s condition is equivocal in nature.
Although he speculated that the temporary aggravation would have ceased when the specific
provoking job activities ceased, Dr. Dawley did not explain the basis for his conclusion that the
effects of the aggravation would be limited in time, or whether the accepted stressful
employment factor had accelerated the underlying cardiac condition, as Dr. Desai opined. Such
a discussion is particularly important in light of the opinions of appellant’s treating physicians
that stress causes the progression of coronary artery disease by raising catecholamine levels.
Dr. Dawley’s opinion that appellant would need routine medical follow-up to monitor cardiac
risk factors like hypertension and hypercholesterolemia does not establish that the aggravation
had resolved by September 22, 2002, but rather supports appellant’s contention that he continues
to experience residuals from the accepted condition. The Board finds that Dr. Dawley’s report is
of limited probative value and fails to demonstrate an absence of employment-related residuals
required to terminate appellant’s benefits.8
The record does not contain a rationalized medical opinion establishing that the accepted
condition of temporary aggravation of coronary disease had resolved as of September 22, 2002.
The Office, therefore, improperly terminated authorization for medical treatment for this
accepted condition.9

6

Elsie L. Price, supra note 5.

7

Id.

8

See supra note 5.

9

The Office excluded Dr. Desai’s reports from the record on the grounds that they were equivocal. Dr. Desai’s
reports, however, do not fall within the category of reports which should be excluded from the record. There is no
evidence that he performed fitness-for-duty examinations for the employing establishment, that the Office had
previously requested an impartial report and failed to seek clarification before seeking his opinion; that his reports
were obtained through telephone contact or that the Office improperly utilized leading questions. The Office
therefore was not required to exclude Dr. Desai’s reports from the record. See Federal (FECA) Procedure Manual,
Part 3 -- Medical, Medical Examinations, Chapter 3.500.6 (September 1995). The Office’s error in excluding
Dr. Dasai’s reports was harmless, however, it does not affect the outcome of this case.

6

On appeal, counsel contests the termination of the accepted aggravation of appellant’s
coronary condition. For reasons stated, the Board finds that the termination of benefits was
improper.
CONCLUSION
The Board finds that the Office did not meet its burden to establish that appellant’s
accepted condition had resolved as of September 22, 2002. Accordingly, the Office’s August 12,
2008 decision is affirmed as to its acceptance of temporary aggravation of coronary disease. The
decision is reversed as to the termination of appellant’s medical and compensation benefits.
ORDER
IT IS HEREBY ORDERED THAT the August 12, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed in part and reversed in part.
Issued: January 3, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

